         Case 3:17-cv-04354-RS Document 119 Filed 07/22/20 Page 1 of 4



     Robert F. McCauley (SBN 162056)             DURIE TANGRI LLP
 1   robert.mccauley@finnegan.com                TIMOTHY SAULSBURY (SBN 281434)
     Erik R. Puknys (SBN 190926)                 tsaulsbury@durietangri.com
 2   erik.puknys@finnegan.com                    RAGHAV KRISHNAPRIYAN (SBN 273411)
     FINNEGAN, HENDERSON, FARABOW,               rkrishnapriyan@durietangri.com
 3    GARRETT & DUNNER, LLP                      217 Leidesdorff Street
     3300 Hillview Avenue                        San Francisco, CA 94111
 4   Palo Alto, California 94304                 Telephone:    415-362-6666
     Telephone:     (650) 849-6600               Facsimile:    415-236-6300
 5   Facsimile:     (650) 849-6666
                                                 Attorneys for Defendant
 6   Robert F. Shaffer, pro hac vice             ZYNGA INC.
     robert.shaffer@finnegan.com
 7   Anthony D. Del Monaco, pro hac vice
     anthony.delmonaco@finnegan.com
 8   FINNEGAN, HENDERSON, FARABOW,
      GARRETT & DUNNER, LLP
 9   901 New York Avenue, NW
     Washington, DC 20001-4413
10   Telephone:     (202) 408-4000
     Facsimile:     (202) 408-4400
11
     Attorneys for Plaintiffs
12   CG TECHNOLOGY DEVELOPMENT, LLC,
     INTERACTIVE GAMES LLC, AND
13   INTERACTIVE GAMES LIMITED
14
                            UNITED STATES DISTRICT COURT
15                        NORTHERN DISTRICT OF CALIFORNIA
                               SAN FRANCISCO DIVISION
16
     CG TECHNOLOGY DEVELOPMENT, LLC,
17   INTERACTIVE GAMES LLC, AND                      CASE NO. 3:17-cv-04354-RS
     INTERACTIVE GAMES LIMITED,
18
                      Plaintiffs and                 STIPULATION OF DISMISSAL AND
19                    Counterclaim-Defendants,       ORDER
20              v.
21   ZYNGA, INC.,
22                    Defendant and
                      Counterclaim-Plaintiff.
23

24

25

26

27

28
                                                                           CASE NO. 3:17-cv-04354-RS
                                                              STIPULATION OF DISMISSAL AND ORDER
           Case 3:17-cv-04354-RS Document 119 Filed 07/22/20 Page 2 of 4




 1          All responding Parties to the above-captioned action, pursuant to the provisions of Fed. R.

 2   Civ. P. 41(a)(1)(A)(ii), hereby stipulate as follows:

 3               1. The Court has jurisdiction over the subject matter of this action and over the Parties;

 4               2. All claims brought or raised by Plaintiffs CG Technology Development, LLC,

 5                   Interactive Games LLC, and Interactive Games Limited (collectively, “Plaintiffs”)

 6                   against Defendant Zynga Inc. (“Zynga”) in this action or any predecessor action,

 7                   including without limitation Case No. 16-cv-00859, filed in the District of Nevada, are

 8                   dismissed with prejudice;

 9               3. Plaintiffs, on behalf of themselves and each of their predecessors, successors, assigns,

10                   affiliates, divisions, and subsidiaries hereby irrevocably and unconditionally covenant

11                   not to bring (or support or encourage a third party to bring) any lawsuit, claim,

12                   administrative action, demand, or action against Zynga or any of Zynga’s current or

13                   future parents, subsidiaries, affiliates, divisions, distributors, direct suppliers,

14                   manufacturers, direct and downstream customers, divestitures, and/or acquired entities

15                   for any past, current, or future infringement (including direct, indirect, or willful

16                   infringement relating to any past, current, or future products) of U.S. Patent Nos.

17                   6,899,628, 6,966,832, 6,979,267, 7,029,394, 7,534,169, 8,342,924, 9,111,417, and

18                   RE39,818 (collectively, the “Patents-in-Suit”), including any reissue, reexamination,

19                   inter partes review certificate, or certificate of correction of the Patents-in-Suit;

20               4. In exchange for the covenant recited in paragraph 3, Zynga agrees and the Parties

21                   stipulate to dismiss with prejudice the counterclaims in Defendant’s Answer to

22                   Plaintiff’s First Amended Complaint for Patent Infringement (ECF No. 74); and

23               5. Each Party will bear its own costs and attorneys’ fees incurred in this action.

24          IT IS SO STIPULATED

25   DATED this 22nd of July, 2020.

26

27

28
                                                                                      CASE NO. 3:17-cv-04354-RS
                                                                          STIPULATION OF DISMISSAL AND ORDER
          Case 3:17-cv-04354-RS Document 119 Filed 07/22/20 Page 3 of 4



                                                  FINNEGAN, HENDERSON, FARABOW,
 1                                                 GARRETT & DUNNER, LLP
 2

 3                                                By:/s/ Erik R. Puknys
 4
                                                     Attorneys for Plaintiffs
 5                                                   CG TECHNOLOGY DEVELOPMENT, LLC,
                                                     INTERACTIVE GAMES LLC, AND
 6                                                   INTERACTIVE GAMES LIMITED
 7
                                                  DURIE TANGRI LLP
 8

 9
                                                  By:/s/ Raghav Krishnapriyan
10                                                   Raghav Krishnapriyan
11                                                   Attorneys for Defendant
                                                     ZYNGA INC.
12
                                       SIGNATURE ATTESTATION
13

14          Counsel for Plaintiffs hereby attests by his signature below that concurrence in

15   the filing of this document was obtained from counsel for Zynga.

16   Dated: July 22, 2020

17                                                                   /s/ Erik R. Puknys
                                                                      Erik R. Puknys
18

19

20

21

22

23

24

25

26

27
                                                       2                             CASE NO. 3:17-cv-04354-RS
28                                                                STIPULATION OF DISMISSAL AND ORDER
          Case 3:17-cv-04354-RS Document 119 Filed 07/22/20 Page 4 of 4




 1                                     ORDER

 2
           Pursuant to stipulation, IT IS SO ORDERED,
 3

 4

 5

 6
             July 22, 2020
     Dated: ___________________             ____________________________________
 7
                                            The Honorable Richard Seeborg
 8                                          United States District Judge
                                            Northern District of California
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                     CASE NO. 3:17-cv-04354-RS
                                                                              PROPOSED ORDER
